      Case 9:20-cv-00047-DWM Document 36 Filed 02/02/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


SARENS USA, INC.,                                      Lead Case No.
                                                     CV 20-47- M-DWM
                      Plaintiff,
                                                      Member Case No.
vs.                                                  CV 20-60-M-DWM

AMY LOWERY,                                                 ORDER

                      Defendant.


      On January 8, 2021, this Court entered an Opinion and Order that affirmed

an agency decision in Lowery's favor, awarded her $50,000 in emotional distress

damages, and remanded the matter of attorney fees to the agency. (See Doc. 28.)

Judgment was entered consistent with that decision. (See Doc. 29.) Lowery now

seeks to alter or amend that judgment pursuant to Rule 59(e) of the Federal Rules

of Civil Procedure on the basis that ( 1) prevailing party attorney fees are awarded

by the district court not the agency and (2) the judgment should specify an award

of post-judgment interest. (Doc. 30.) That motion is granted in part.

      Under Montana law, a "prevailing party" in an administrative hearing such

as this "may bring an action in district court for attorney fees and costs." Mont.

Code Ann. § 49-2-505(8). And, "[t]he court in its discretion may allow the

prevailing party reasonable attorney fees and costs." Id. Contrary to Sarens'


                                          1
      Case 9:20-cv-00047-DWM Document 36 Filed 02/02/21 Page 2 of 4



characterization, the Court's remand was not an affirmative exercise of this Court's

discretion to not award fees. Rather, the Court remanded the attorney fees question

to the agency as part of its general practice of allowing agencies to make all factual

determinations in the first instance in administrative review cases. Lowery's brief

clarifies, however, that this matter is not one of agency discretion and therefore can

and should be decided by this Court in the first instance. In doing so, Lowery is

not attempting to "re-hash" a previous argument, but rather gently correct the

Court's oversight.

      It was this Court's intent that the attorney fees matter be resolved as part of

the present litigation. Though the Court's remand does not necessarily amount to

"manifest error[] of law or fact" under Rule 59(e) as Lowery suggests, Hiken v.

Dep'tofDef, 836 F.3d 1037, 1043 (9th Cir. 2016), this error may be addressed

under Rule 60(a), see Garamedni v. Benin, 683 F.3d 1069, 1089 (9th Cir. 2012)

("Rule 60( a) allows a court to clarify a judgment in order to ... reflect the

necessary implications of the original order, to ensure that the court's purpose is

fully implemented, or to permit enforcement.") (internal quotation marks omitted).

Amendment in the form of this Court addressing fees is proper under Montana law

and will not change the "operative, substantive terms of the original judgment."

See id. at 1080.




                                           2
      Case 9:20-cv-00047-DWM Document 36 Filed 02/02/21 Page 3 of 4



      Lowery's request for post-judgment interest requires further consideration,

however. It is unclear whether her request is better categorized as pre- or post-

judgment interest. While interest following this Court's January 8, 2021 Judgment

would undisputedly be post-judgment interest, is not clear that either the Hearing

Officer's Decision or the Commission's Final Agency Decision are "judgments"

for this purpose. Nor has Lowery addressed the application of either of Montana's

interest statutes. See Mont. Code Ann.§§ 27-1-211, 25-9-204. Determining

what type of interest is at issue will impact both Lowery's right to such interest,

see Gendron v. Mont. U Sys., 461 P.3d 115, 122 (Mont. 2020) ("Post-judgment

interest is not merely awarded in the discretion of the court, but is a statutory

right."), and the applicable rate, Lagstein v. Certain Underwriters at Lloyd's of

London, 725 F.3d 1050, 1055 (9th Cir. 2013) ("In diversity cases such as this one,

the court looks to state law to determine the rate of prejudgment interest while

federal law determines the rate of post judgment interest."). The parties are

therefore required to brief this issue further.

      Accordingly, IT IS ORDERED that Lowery's motion to alter or amend the

judgment (Doc. 30) is GRANTED insofar as attorney fees and costs shall be

addressed by this Court on separate motion, (see Doc. 32), AMENDING the

January 8, 2021 Order (Doc. 28) and Judgment (Doc. 29).




                                            3
      Case 9:20-cv-00047-DWM Document 36 Filed 02/02/21 Page 4 of 4



      IT IS FURTHER ORDERED that Sarens shall respond to the pending

motion for attorney fees (Doc. 32) on or before February 16, 2021. Sarens may

address the timeliness issue in its response.

      IT IS FURTHER ORDERED that both parties shall file briefs not to exceed

five pages addressing ther terest question on or before February 16, 2021.

      DATED this    1._"1ay of February, 2021.


                                                      oy, District Judge
                                                      strict Court




                                           4
